EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claims 1,2,3,5,10 and 11 under 35 U.S.C. 112(b) set forth in the Office Action filed on 02/25/22/ is withdrawn in response Remarks/Amendments from 06/24/2022.
 The Decision to grant a Patent issued by JPO for Application No 2020-514193 (Japanese counterpart of the instant Application) on 05/23/2022 is noted by Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Whitney Remily on 07/01/2022 over phone in response to Examiner initiated interview from 06/29/2022

The application has been amended as follows: 
Claim 2, 3, 5, and 11 are cancelled .
Claims 1 and 7 are rewritten as follows: 

Claim 1.  A carbon-sulfur composite comprising:
a carbonized metal-organic framework; and 
a sulfur compound introduced to at least a part of an outside surface and an inside of the carbonized metal-organic framework,
wherein the carbonized metal-organic framework has a specific surface area of 2,000 m2/g to 2,500 m2/g according to BET analysis, [[and]] 
the carbonized metal-organic framework has a pore volume of 2.2 cc/g to 3.0 cc/g; and
the metal-organic framework comprises a structural unit represented by the following Chemical Formula 1:
[Mx(L)y] 
wherein
M is one or more metal selected from the group consisting of copper (Cu), zinc (Zn), iron (Fe), nickel (Ni), chromium (Cr), scandium (Sc), cobalt (Co), titanium (Ti), manganese (Mn), vanadium (V), aluminum (Al), magnesium (Mg), gallium (Ga) and indium (In); 
L is one or more organic metal ligand selected from the group consisting of 1,4-benzenedicarboxylate (BDC), 1,3,5-benzenetricarboxlate (BTC), 1,1’-biphenyl-3,3’,5,5’- tetracarboxylate (BPTC) and 2-(N,N,N’,N’-tetrakis(4-carboxyphenyl)-biphenyl-4,4’-diamine (TCBTDA); and
x is an integer of 2 to 6, and y is an integer of 2 to 12.

Claim 7. A method for preparing [[a]] the carbon-sulfur composite according to claim 1, comprising:
(a) preparing a carbonized metal-organic framework by carbonizing a metal-organic framework at a temperature of 1000ºC to 2000ºC; and 
(b) preparing a carbon-sulfur composite by mixing the carbonized metal-organic framework of (a) with a sulfur compound


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record- Li et. al. Journal of Power Sources 302 (2016) 174-179, Kai et. al. Chem. Commun., 2013, 49, 2192-2194, Yang et. al. Chemistry of Materials, 2012, 24, 464-470, US 2015/0236324, CN103456929- fail to teach or suggest the following limitatation: “ carbonized metal-organic framework has a specific surface area 2,000 m2/g to 2,500 m2/g according to BET analysis, the carbonized metal-organic framework has a pore volume of 2.2 cc/g to 3.0 cc/g; and the metal-organic framework comprises a structural unit represented by the following Chemical Formula 1: [Mx(L)y] wherein M is one or more metal selected from the group consisting of copper (Cu), zinc (Zn), iron (Fe), nickel (Ni), chromium (Cr), scandium (Sc), cobalt (Co), titanium (Ti), manganese (Mn), vanadium (V), aluminum (Al), magnesium (Mg), gallium (Ga) and indium (In); L is one or more organic metal ligand selected from the group consisting of 1,4-benzenedicarboxylate (BDC), 1,3,5-benzenetricarboxlate (BTC), 1,1’-biphenyl-3,3’,5,5’- tetracarboxylate (BPTC) and 2-(N,N,N’,N’-tetrakis(4-carboxyphenyl)-biphenyl-4,4’-diamine (TCBTDA); and x is an integer of 2 to 6, and y is an integer of 2 to 12” in combination with each and every limitation of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


ALLOWED CLAIMS

Claims 1, 6, 7, 9, and 12-15 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727